Citation Nr: 1604821	
Decision Date: 02/09/16    Archive Date: 02/18/16

DOCKET NO.  12-19 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for tension headaches.

2.  Entitlement to a rating in excess of 10 percent for left wrist degenerative joint disease with residual scar.

3.  Entitlement to a rating in excess of 10 percent for left wrist carpal tunnel syndrome.

4.  Entitlement to a rating in excess of 10 percent for right ankle degenerative joint disease.

5.  Entitlement to a rating in excess of 10 percent for left ankle degenerative joint disease.

6.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to December 11, 2013.


REPRESENTATION

Appellant represented by:	Douglas E. Sullivan, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1988 to September 1997.

These matters come before the Board of Veterans' Appeals (Board) on appeal from August 2010 and August 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

The Veteran testified before the undersigned at a Board hearing in March 2015.  
A transcript of this hearing has been associated with the claims file.

The issues of entitlement to a rating in excess of 10 percent for left wrist degenerative joint disease with residual scar, to a rating in excess of 10 percent for left wrist carpal tunnel syndrome, and to a TDIU prior to December 11, 2013 are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The Veteran has headaches which are frequently completely prostrating and prolonged and are productive of severe economic inadaptability.

2.  At the March 2015 Board hearing, the Veteran withdrew his appeals concerning the issues of entitlement to ratings in excess of 10 percent for right and left ankle degenerative joint disease.


CONCLUSIONS OF LAW

1.  The criteria for a rating of 50 percent, but no higher, for tension headaches has been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.20, 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2015).

2.  The criteria for withdrawal of the substantive appeals on the issues of entitlement to ratings in excess of 10 percent for right and left ankle degenerative joint disease have been met.  38 U.S.C.A. § 7105(b)(2) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

After reviewing the claims file, the Board finds that the claimant has been notified of the applicable laws and regulations which set forth the necessary criteria for the benefits sought.  In a June 2010 letter, the appellant was advised of the information and evidence necessary to warrant entitlement to the benefit sought and what types of evidence VA would assist him in obtaining as well as his own responsibilities with regard to identifying relevant evidence.  See Charles v. Principi, 16 Vet. App. 370 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The June 2012 statement of the case set forth the relevant Diagnostic Code for rating the disability at issue, and included a description of the rating formula for this Diagnostic Code.  The issue was last adjudicated in an August 2013 supplemental statement of the case (any evidence received after this date and not initially consider by the AOJ, pertinent to headaches, is nonprejudical as the Board is granting the maximum schedular rating).

Next, VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting in the procurement of service treatment records and all relevant pre-and post-service treatment records, and by providing an examination, when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development, including obtaining a fully adequate VA examination and opinion regarding the Veteran's tension headaches, has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

In addition to the documentary evidence, the Veteran's March 2015 Board hearing testimony is of record.  At the hearing, the issue decided below was identified and suggestions made regarding the submission of necessary favorable evidence.  The Veteran had an opportunity to present additional testimony on the essential elements necessary to prove the claim, and all hearing duties are found to be satisfied.  See 38 C.F.R. § 3.103(c) (2015); Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the issue decided herein, and no further action is necessary.  No additional pertinent evidence has been identified by the claimant as relevant to this appeal.  No further action is necessary to assist the claimant with the issue addressed on the merits in this decision.  

II. Headaches

The Veteran contends that his service-connected tension headaches warrant a rating higher than the 30 percent assigned.  The Veteran and his attorney stated at the March 2015 Board hearing that the Veteran suffered from frequent prostrating headache attacks, and this had caused him to miss a great deal of work, including 
42 days between January 2010 and May 2011 and 52 days between August 2012 and August 2013.  Board Hearing Transcript 3-4.  The Veteran testified that when he has a severe headache, he has to lay down, with no lights, and rest for 2 or 3 days.  Id. at 4.  The Veteran has also submitted documents from his employer showing that he has frequently missed work.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2015).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate evaluations may be assigned for separate periods of time based on the facts found through the assignment of staged ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's tension headache disorder is currently rated under 38 C.F.R. § 4.124a, Diagnostic Code 8100, which evaluates migraine headaches.  While there is no specific Diagnostic Code for tension headaches specifically, the Board finds that Diagnostic Code 8100 is the appropriate analogous Diagnostic Code, as this Diagnostic Code accurately describes the Veteran's primary symptomatology, which is that of prostrating attacks of headache pain, nausea, and photophobia.  
See 38 C.F.R. §§ 4.20, 4.27 (2015).  Under this Code, migraine headaches with characteristic prostrating attacks occurring on an average of once a month over the last several months are rated as 30 percent disabling.  Migraine headaches with very frequent, completely prostrating and prolonged attacks productive of severe economic inadaptability warrant a 50 percent evaluation, which is also the maximum evaluation available under this Diagnostic Code.  38 C.F.R. § 4.124a, Diagnostic Code 8100.

Private medical records show that in April 2009 the Veteran was treated in the emergency room for headaches.  The Veteran's VA treatment records show that in May and August 2013 he reported chronic tension headaches which occurred 1 to 4 times a month and lasted 2 to 3 days, with nausea and light sensitivity.  He reported having to stay home when he is having a headache.  The Veteran was diagnosed with tension headache vs. migraine headache with pain that was disabling.  In December 2013 the Veteran reported that he had been off of work for 3 days due to a migraine headache for 4 days.  He stated that he had been incapacitated for the past 3 days and that he had been having increased frequency of headache episodes.  In August 2014 he reported that his headaches were worsening in frequency and severity and that they were debilitating and lasted for days at a time with nausea, vomiting, and light sensitivity.

The Veteran was afforded a VA examination in August 2010.  He reported that his headaches occurred out of the blue, at the top of his head, last for 2 to 3 days, and are associated with nausea, vomiting, and photophobia.  He stated that when they occur, which was approximately twice a month, he has to stay in bed and is unable to do anything.  Neurological examination found the cranial nerves to be normal, coordination was within normal limits, and the motor function of the extremities was normal.  The examiner diagnosed the Veteran with tension headaches and noted that when they occur, the Veteran must stop what he is doing and lie down until the headaches disappear.

In this case, the Veteran's medical treatment records and VA examination results show long-standing, frequent complaints related to headaches.  The evidence shows that the Veteran has severe headaches between 1 to 4 times per month, and that these headache attacks require him to lay down in darkness and silence and can last for up to 4 days.  The Veteran has submitted evidence showing that these attacks cause him to miss work, and the Veteran and his attorney have testified that the Veteran missed up to 52 days in a one year period.

Under Diagnostic Code 8100, a 50 percent evaluation may be assigned when there are very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100.  Additionally, in Pierce v. Principi, the Court explained that "nothing in DC 8100 requires that the claimant be completely unable to work in order to qualify for a 50% rating" because "[i]f 'economic inadaptability' were read to import unemployability," a claimant who "met the economic-inadaptability criterion, would then be eligible for a rating of total disability based on individual unemployability [ (TDIU) ] .... rather than just a 50% rating."  18 Vet.App. 440, 446 (2004).  In addition, the Court in Pierce acknowledged the Secretary's concession that the phrase "productive of severe economic inadaptability" in DC 8100 should be construed as either "producing" or "capable of producing" severe economic inadaptability.  Id. at 445.

The evidence of record does show that the Veteran has frequent prostrating attacks.  These attacks have impacted his ability to maintain employment, causing him to use up his sick leave at work and to utilize the Family Medical Leave Act for additional leave, and thus can be considered to have caused severe economic inadaptability.  The Board therefore finds that the criteria for an initial 50 percent evaluation have been more nearly approximated under 38 C.F.R. § 4.124a, Diagnostic Code 8100 for the entire period on appeal.  

The 50 percent rating now assigned is the highest available rating for headaches.  Id.  The Board finds that there are no other Diagnostic Codes that are applicable for rating the Veteran's disability that would allow for a higher rating, nor has the Veteran indicated that he has additional symptomatology that is not encompassed by the rating criteria under 38 C.F.R. § 4.124a, Diagnostic Code 8100.  

In sum, the Board finds that a rating of 50 percent, but no higher, for tension headaches may be assigned under 38 C.F.R. § 4.124a, Diagnostic Code 8100.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine and applied it as appropriate; however, as the preponderance of the evidence is against assignment of any higher rating than that now assigned, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b).

The Board has also considered whether an extraschedular evaluation for tension headaches is warranted.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, a case may be referred to the Chief Benefits Director or the Director of the Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2015).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Board must address referral under 38 C.F.R. § 3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  First, the Board must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  

The Board finds that in this case the medical evidence and the symptoms described by the Veteran fit within the criteria found within the applicable Diagnostic Code.  The Veteran has asserted that his headaches occur intermittently, causing a prostrating attack that renders him unable to work for 1 to 4 days.  This disability picture is precisely the symptomatology described within 38 C.F.R. § 4.124a, Diagnostic Code 8100.  While the Veteran has reported frequently missing work, this criterion is specifically included in Diagnostic Code 8100 as "severe economic inadaptability."  The weight of the evidence does not reflect additional symptoms that have not been contemplated by the rating assigned.  The Veteran was not hospitalized at any time during the period currently being decided, and he has not asserted any symptomatology which is not of comparable frequency and severity to those contemplated within the rating criteria.  The Board finds no evidence in the medical records of an exceptional or unusual clinical picture, nor has he asserted any further functional impairment caused by the collective impact all of his service-connected disabilities.  See Johnson v. McDonald, 762 F.3d 1362 (2014).  The Veteran's disability picture is sufficiently contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun, 22 Vet. App. at 115.  Consequently, referral for extraschedular consideration is not warranted.

III. Withdrawal

A substantive appeal may be withdrawn in writing, except for appeals withdrawn on the record at a hearing, at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may be made by the appellant or by an authorized representative.  38 C.F.R. § 20.204(c).

At the March 2015 Board hearing, the Veteran stated that he wished to withdraw the claims of entitlement to ratings in excess of 10 percent for right and left ankle degenerative joint disease.  Therefore, there remains no allegation of errors of fact or law for appellate consideration with regards to these matters.  Accordingly, the Board does not have jurisdiction to review the appeal of these issues, and they must be dismissed.


ORDER

Entitlement to an initial rating of 50 percent, but no higher, for tension headaches is granted, subject to the laws and regulations governing the payment of VA compensation.

The appeal of the issue concerning entitlement to a rating in excess of 10 percent for right ankle degenerative joint disease is dismissed.

The appeal of the issue concerning entitlement to a rating in excess of 10 percent for left ankle degenerative joint disease is dismissed.

REMAND

I. Left Wrist Disabilities

	A. Medical Examination and Opinion

The Veteran has asserted that a separate 10 percent evaluation should be assigned for his left wrist scar in addition to the 10 percent assigned for left wrist degenerative joint disease based on limitation of motion.  The Veteran testified in March 2015 that his left wrist scar tingles and hurts.  Board Hearing Transcript 10.  The Veteran's representative also argued that the Veteran's scar was not accurately evaluated on VA examination, because it does have pain and hyperpigmentation.  Id. at 9-10.

The Veteran was afforded a VA examination in April 2011.  The examiner noted a left wrist superficial, linear scar measuring 4 centimeters (cm.) by 1 cm.  The examiner noted that it was not painful on examination, showed no skin breakdown, tissue damage, inflammation, or edema, was not disfiguring, and did not limit the Veteran's motion.

At a January 2013 VA examination, the examiner noted the Veteran had related scars and that they were painful and/or unstable or had a total area of greater than 39 inches.  However, in the separate section for evaluation of scars, he found that the Veteran had a linear left wrist scar which was not painful or unstable and measured 3 cm. long.  The scar did not result in limitation of function or have any other pertinent physical findings, complications, or symptoms, and did not impact his ability to work.

The Board finds that the Veteran's VA examination reports do not appear to discuss his lay assertions that he does have pain and tingling in his left wrist.  Furthermore, the April 2013 VA examiner indicated that the Veteran had a scar which was painful and/or unstable or had a total area of greater than 39 inches, but then did not find that this was the case in the scars evaluation portion of the examination report.  This is an internal conflict.  The Board therefore finds that an addendum opinion from the April 2013 VA examiner is necessary to address these deficiencies.

	B. Treatment Records

The Board also finds that the evidence of record indicates that the Veteran has received private medical treatment for his left wrist disabilities during the period on appeal, but no attempt has been made to obtain these treatment records.  The Veteran stated at his April 2011 VA examination that he had an incapacitating episode in January 2011 for 12 days with bed rest recommended by his private physician, Dr. C. W.  An October 2010 private neurology report also indicates that the Veteran had been referred by his private physician Dr. C.W.  As VA is therefore on notice that the Veteran has been receiving private medical care relevant to the issues of left wrist degenerative joint disease, scars, and carpal tunnel syndrome, efforts must be made to obtain and review these records prior to further adjudication of the issues.

To ensure the completeness of the record, all relevant VA treatment records from the Atlanta VA Health Care System and its affiliated facility, the Stockbridge Community Based Outpatient Clinic, since September 2014 should also be obtained and associated with the claims file.

II. TDIU

The Veteran has testified that he retired from the Post Office in 2014.  Board Hearing Transcript 14.  In March 2014, the Veteran submitted an informal claim for a TDIU, and in July 2014 he submitted a VA Form 21-8940 Application for Increased Compensation based on Unemployability indicating that he could not work due to PTSD, migraines, left wrist disabilities, and ankle disabilities.  In a January 2015 rating decision, the RO granted entitlement to a TDIU and assigned an effective date of December 11, 2013.  In March 2015, the Veteran, through his attorney, submitted a notice of disagreement with the effective date assigned.  

The Board acknowledges that when a total disability evaluation based on individual unemployability for a service-connected disability is raised in connection with an increased rating claim for that service-connected disability, the Board has jurisdiction over the issue because it is part of the claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, because the Veteran has already submitted a notice of disagreement with the RO, he is entitled to a statement of the case issued by the AOJ.  38 U.S.C. § 7105(d)(1) (West 2014); 38 C.F.R. §§ 19.26 (2015); Holland v. Gober, 10 Vet. App. 433 (1997).  Thus, a remand is necessary to allow the AOJ to issue a statement of the case regarding the issue of entitlement to a TDIU prior to December 11, 2013.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following actions:

1.  Issue a statement of the case addressing the issue of entitlement to a TDIU prior to December 11, 2013.  

2.  Send to the Veteran and his attorney a letter requesting that he provide sufficient information and a signed and dated authorization, via a VA Form 21-4142 (Authorization and Consent to Release Information) to enable VA to obtain all relevant private medical records of treatment related to the left wrist, to include any treatment received from Dr. C.W. (not previously submitted) and treatment relating to his episode of incapacitation due to his left wrist in or around January 2011.  

3.  Obtain VA treatment records, to include from the Atlanta VA Health Care System and the Stockbridge Community Based Outpatient Clinic, since September 2014.

4.  After #2-3 have been completed, obtain an addendum opinion from the examiner who performed the January 2013 examination.  The examiner is asked to address the following:

a) Please explain why you checked "Yes" in #14a in the Peripheral Nerves Conditions Disability Benefits Questionnaire that the Veteran had a scar which was painful, unstable, or had a total area of greater than 39 cm, although other clinical findings did not indicate such a condition.

b) Discuss the Veteran's lay statements asserting that he has pain and tingling in his left wrist.  

Is it possible to determine whether the Veteran's feelings/reports of pain and tingling in the left wrist are coming from the skin/scar or the degenerative joint disease (arthritis) or the carpal tunnel syndrome?  Provide a comprehensive rationale to answer this question.

If the examiner determines that additional studies or opinions are necessary, then appropriate action should be taken to accomplish the suggested development.  

The physician is advised that the Veteran is competent to report his symptoms as he experiences them and that his reports must be taken into account.

If the January 2013 examiner is no longer available, schedule the Veteran for a VA examination for scars and ask the examiner to address the questions above.

5.  After the above development has been completed as well as any additionally indicated development, readjudicate the issues of entitlement to ratings in excess of 10 percent for left wrist DJD with residual scar and left wrist carpal tunnel syndrome and entitlement to TDIU (prior to December 11, 2013).  If any benefit sought on appeal remains denied, furnish the Veteran and his attorney a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
PAUL SORISIO
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


